DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the diameter" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4473246, McDowell.
	In regards to claim 1, in Figures 1-2 and paragraphs detailing said figures, McDowell discloses a seal (30, 23) comprising a first and a second coaxial sleeve disposed one around the other while being retained relative to each other, each sleeve being formed by a strip wound on itself whose ends are configured to cooperate together via a sealing arrangement allowing a reduction in the diameter of the sleeve, the sealing arrangements of the two sleeves being angularly offset, at least one of the first and second sleeves has at least one squeezing lug (42), under which one edge on the other one of the first and second sleeves is squeezed.

In regards to claim 3, in Figures 1-2 and paragraphs detailing said figures, McDowell discloses the strip forming the first sleeve is formed in a mica–based material and the strip forming the second sleeve is in metal.
In regards to claim 4, in Figures 1-2 and paragraphs detailing said figures, McDowell discloses the strip forming at least one of the first and second sleeves naturally tends to unwind and is maintained wound by the other sleeve.
In regards to claim 5, in Figures 1-2 and paragraphs detailing said figures, McDowell discloses the sealing arrangement of at least one of the first and second sleeves comprises a male/female engagement configuration.
	In regards to claim 6, in Figures 1-2 and paragraphs detailing said figures, McDowell discloses a clamping device (12) comprising a collar comprising a belt able to be clamped by reduction of a diameter thereof, and a seal disposed inside the belt while being retained axially relative to the collar, the seal comprising a first and a second coaxial sleeve disposed one around the other while being retained relative to each other, each sleeve being formed by a strip wound on itself whose ends are configured to cooperate together via a sealing arrangement allowing a reduction in the diameter of the sleeve, the sealing arrangements of the two sleeves being angularly offset and the clamping device being configured to arrange an annular space allowing the insertion of an annular object between the seal and the belt.

In regards to claim 14, in Figures 1-2 and paragraphs detailing said figures, McDowell discloses the collar comprises clamping lugs (14, 16), raised radially relative to the belt and able to be moved relative to each other to clamp the collar.
In regards to claim 15, in Figures 1-2 and paragraphs detailing said figures, McDowell discloses a tube clamping assembly, comprising a collar, a seal and a tube, the collar comprising a belt able to be clamped by reduction of a diameter thereof, the seal being disposed inside the belt while being retained axially relative to the collar, the tube (36, 38) comprising an end able to be inserted in an annular space arranged between the seal and the belt.
	In regards to claim 16, in Figures 1-2 and paragraphs detailing said figures, McDowell discloses the seal comprises a first and a second coaxial sleeve disposed one around the other while being retained relative to each other, each sleeve being formed by a strip wound on itself whose ends are configured to cooperate together via a sealing arrangement allowing a reduction in the diameter of the sleeve, the sealing arrangements of the two sleeves being angularly offset.
In regards to claim 17, in Figures 1-2 and paragraphs detailing said figures, McDowell discloses one of the elements comprising the collar and the seal comprises at least one spacer saving the annular space between the seal and the belt.
Allowable Subject Matter
Claims 8-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679